Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-171806 Product Prospectus Supplement REVCON-2 to the Prospectus dated January 28, 2011 and the Prospectus Supplement dated January 28, 2011 Royal Bank of Canada Senior Global Medium-Term Notes, Series E Reverse Convertible Notes Linked to the Worst Performing of Two or More Equity Securities and/or Exchange Traded Funds GENERAL TERMS Royal Bank of Canada may offer and sell reverse convertible notes (the “notes”) from time to time of any maturity.The prospectus dated January 28, 2011, the prospectus supplement dated January 28, 2011 and this product prospectus supplement describe terms that will apply generally to the notes, including any notes you purchase.A separate pricing supplement will describe the terms that apply specifically to your notes, including any changes to the terms specified below.If the terms described in the relevant pricing supplement are inconsistent with those described in this document or in the accompanying prospectus supplement or prospectus, the terms described in the relevant pricing supplement will control. The notes are non-principal-protected unsecured notes linked to the performance of two or more Reference Stocks.Each Reference Stock will be either an equity security or an exchange-traded fund (“ETF”). During the term of the notes, you will receive payments of interest at the rate, and on the dates, specified in the applicable pricing supplement. At maturity, you will receive (a) any accrued and unpaid interest on the notes and (b) either the principal amount of the notes or, under the circumstances described in this product prospectus supplement, shares of the Reference Stock that has the greatest percentage decrease in price during the term of the notes or, at our election, the cash value of those shares. The market value of the shares of the Reference Stock that may be delivered to you at maturity, or the cash value of those shares, will most likely be less than the principal amount of your notes, and may be zero. The notes will not be listed on any securities exchange. Your investment in the notes involves certain risks.See “Additional Risk Factors Specific to the Notes” beginning on page PS-4 to read about investment risks relating to the notes.Unless otherwise specified in the applicable pricing supplement, the principal of the notes is not protected, and you could lose your entire investment. The price at which you purchase the notes includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the notes.As a result, you will experience an immediate and substantial decline in the value of your notes on the issue date. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this product prospectus supplement or the accompanying prospectus and prospectus supplement.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a note.In addition, RBC Capital Markets, LLC or one of our other affiliates may use this product prospectus supplement in a market-making transaction in a note after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. RBC Capital Markets, LLC Product Prospectus Supplement dated March 1, 2011 TABLE OF CONTENTS Product Prospectus Supplement Summary PS-1 Additional Risk Factors Specific to Your Notes PS-4 General Terms of the Notes PS-13 Hypothetical Returns on Your Notes PS-25 Use of Proceeds and Hedging PS-26 The Reference Stock Issuers PS-27 Supplemental Discussion of Canadian Tax Consequences PS-28 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-29 Employee Retirement Income Security Act PS-36 Supplemental Plan of Distribution PS-37 Prospectus Supplement dated January 28, 2011 About This Prospectus Supplement i Risk Factors 1 Use of Proceeds 5 Description of the Notes We May Offer 5 Certain Income Tax Consequences 26 Supplemental Plan of Distribution 27 Documents Filed as Part of the Registration Statement 29 Prospectus dated January 28, 2011 Documents Incorporated by Reference i Where You Can Find More Information ii Further Information ii About This Prospectus iii Risk Factors 1 Royal Bank of Canada 1 Presentation of Financial Information 1 Caution Regarding Forward-Looking Statements 2 Use of Proceeds 2 Consolidated Ratios of Earnings to Fixed Charges 3 Consolidated Capitalization and Indebtedness 4 Description of Debt Securities 5 Tax Consequences 22 Plan of Distribution 34 Conflicts of Interest 36 Benefit Plan Investor Considerations 38 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 39 Validity of Securities 39 Experts 39 Other Expenses of Issuance and Distribution 40 In this product prospectus supplement, references to the “accompanying prospectus” mean the accompanying prospectus, dated January 28, 2011, as supplemented by the accompanying prospectus supplement, dated January 28, 2011, of Royal Bank of Canada.References to the “relevant pricing supplement” mean the pricing supplement that describes the specific terms of your notes. i Table of Contents SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this product prospectus supplement, the prospectus supplement and the prospectus, as well as the relevant pricing supplement. Issuer: Royal Bank of Canada (“Royal Bank”). Reference Stocks: Your notes will be linked to two or more Reference Stocks, as specified in the relevant pricing supplement.Each Reference Stock will be either an equity security, including an American Depositary Receipt (“ADR”), or a share of an ETF. Interest Rate (Coupon): As specified in the relevant pricing supplement. Interest Payment Dates: As specified in the relevant pricing supplement, subject to any prior Automatic Call, if applicable. Minimum Investment: As specified in the relevant pricing supplement. Denominations: Unless otherwise specified in the relevant pricing supplement, each note will be issued in denominations of $1,000 and integral multiples of $1,000. Monitoring Method: As specified in the relevant pricing supplement, as further described below. Monitoring Period: As specified in the relevant pricing supplement for each Reference Stock.For example, the Monitoring Period may (a) include the period from pricing date through the final valuation date, (b) be limited to the final valuation date or (c) be of any other length set forth in the relevant pricing supplement.Each Reference Stock to which your notes are linked may have the same Monitoring Period, or may have a different Monitoring Period. Automatic Call: As specified in the relevant pricing supplement, as further described below. Payment at Maturity: Payment at maturity will be based on the performance of the applicable Reference Stocks.For each $1,000 principal amount of the notes, you will receive $1,000 plus any accrued and unpaid interest at maturity, unless: (i) the Final Reference Stock Price of one or more of the applicable Reference Stocks is less than its Initial Reference Stock Price; and (ii) in the case of any of the Reference Stocks to which your notes are linked, (a) for Reference Stocks that are subject to Intra-Day Monitoring, at any time during the applicable Monitoring Period, the price of the Reference Stock quoted on the relevant exchange is less than the applicable Barrier Price, or (b) for Reference Stocks that are subject to Close of Trading Day Monitoring, on any trading day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the events described in (i) and (ii) both occur, at maturity you will receive, instead of the principal amount of the notes, the number of shares of the Worst Performing Reference Stock (as defined below) equal to the Physical Delivery Amount, as calculated below, or, at our election, the Cash Delivery Amount, as calculated below.You will also receive at maturity any accrued and unpaid interest on the notes.If we deliver shares of the Worst Performing Reference Stock, fractional shares will be paid in cash. The market value of the Physical Delivery Amount or the cash value will most likely be less than the principal amount of the notes, and may be zero. PS-1 Table of Contents The relevant pricing supplement will specify the Monitoring Method applicable to each Reference Stock, and will specify Intra-Day Monitoring, Close of Trading Day Monitoring, or another method for monitoring each Reference Stock. For example, the relevant pricing supplement may specify weekly Reference Stock monitoring for purposes of determining whether the price of a Reference Stock has decreased to a level below the applicable Barrier Price.The relevant pricing supplement may specify the same Monitoring Method, or different Monitoring Methods, as to different Reference Stocks. Worst Performing Reference Stock The Reference Stock which has the lowest Percentage Change.The Percentage Change, expressed as a percentage, is calculated as follows: Final Reference Stock Price– Initial Reference Stock Price Initial Reference Stock Price Physical Delivery Amount: Unless otherwise specified in the relevant pricing supplement, for each $1,000 principal amount of notes, the Physical Delivery Amount shall be equal to the number of shares of the Worst Performing Reference Stock determined by dividing $1,000 by its Initial Reference Stock Price. Cash Delivery Amount: The amount in cash equal to the value of the Physical Delivery Amount.Unless otherwise specified in the relevant pricing supplement, the Cash Delivery Amount will equal the product of the Physical Delivery Amount, as calculated above, multiplied by the Final Reference Stock Price of the Worst Performing Reference Stock. Automatic Call Provisions: If the Automatic Call feature is specified in the relevant pricing supplement as being “Applicable,” then the following provisions will apply to the notes: Automatic Call: If, on the Call Date, the closing price of the applicable Reference Stock is greater than or equal to the Call Price, then the notes will be automatically called. Payment if Called: If the notes are automatically called, then, on the Call Settlement Date, for each $1,000 principal amount, you will receive $1,000 plus any accrued and unpaid interest to but excluding the Call Settlement Date. Call Price: As specified in the relevant pricing supplement. Call Date(s): As specified in the relevant pricing supplement. Call Settlement Date: As specified in the relevant pricing supplement. Initial Reference Stock Prices: As specified for each Reference Stock in the relevant pricing supplement.Each Initial Reference Stock Price is subject to adjustment based upon certain corporate events that may affect the issuer of the applicable Reference Stock, as described below. Final Reference Stock
